TOWNSEND, District Judge
(orally). The merchandise in question is a brown liquid known as “lysol.” It was returned by the appraiser as a chemical compound, and assessed for duty accordingly at 25 per cent, ad valorem, under the provisions of paragraph 3, Schedule A, § 1, c. 11, Tariff Act July 24, 1897, 30 Stat. 151 [U. S. Comp. St. 1901, p. 1627]. It was claimed to be free under paragraph 524, Free *89List, § i, of said act, 30 Stat. 197 (U. S. Comp. St. 1901, p. 1682), as. a product of coal tar, which claim has since been abandoned, or as dutiable at 20 per cent, ad valorem under paragraph 15, Schedule A, § 1, of said act, 30 Stat. 152 (U. S. Comp. St. 1901, p. 1627), as a preparation of coal tar, not a color or dye, and not medicinal, not specially provided for. This article fulfills every claim which is made for it, both by the importers and by the government. The only question raised was whether “chemical compounds” or “preparations of coal tar” is more specific. The opinion of the board, citing the decisions of the courts, shows that the term “coal-tar preparations” is more specific than the term “chemical compounds.”
The decision of the Board of General Appraisers is therefore affirmed.